Citation Nr: 0410711	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-04 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back disability, to 
include degenerative disc disease, lumbar spine, status post-
laminectomy, with loss of feeling in both legs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran testified in October 2003 at a Travel Board before the 
undersigned, who was designated by the Chairman of the Board to 
conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  
A transcript of the hearing testimony has been associated with the 
claim file.


FINDING OF FACT

The veteran's current low back disability diagnosed as lumbar 
spine stenosis at L4-L5 with L4-L5 herniated disc, status post-
laminectomy with discectomy, and residual pain and numbness is 
related to an injury in service.  


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Factual background.

A May 1976 entry in the service medical records reflect that the 
veteran presented with a complaint of pain in his back.  He denied 
recollection of recent trauma or strain.  Physical examination 
revealed that discomfort was elicited in the lower sacral regions 
to hyperflexion and exterior hips.  Straight leg raising was 
negative.  Assessment was recorded as lower back strain.

A March 1977 entry in the service medical records reflect the 
veteran to have presented with complaint of lower back pains.  
Physical examination revealed negative straight leg raising and 
normal deep tendon reflexes.  No appreciable discomfort was 
observed upon hyperextension of hips and hyperflexion.  An 
assessment of low back pain was entered.

Another March 1977 entry in the service medical records, 
approximately one week later, reflects the veteran presented with 
complaints of recurring low back pain during the prior 7 months.  
The veteran reported that he first injured his back in 1975, when 
he lifted a heavy object, and he had experienced recurrent low 
back pain since November 1976.  He reported sharp pain of 
approximately one-minute in duration.  The veteran denied 
parathesis or weakness in his legs.  Physical examination revealed 
the veteran could touch his toes and walk heel-to-toe without 
discomfort.  No sciatic tenderness was noted, but there was 
tenderness in the lower thoracic spine area.  Deep tendon reflexes 
of the lower extremities were 2+ and symmetrical.  Straight leg 
raises were negative at 90 degrees bilaterally.  Thoracic and 
lumbar spine x-rays were interpreted as negative.  The examiner 
entered an assessment of back pain of undetermined etiology.

The veteran returned to the clinic five days later in April 1977.  
The examiner noted tenderness of the paraspinous muscle in the 
lower thoracic area.

The June 1977 Report of Medical Examination at separation rated 
the veteran's spine and musculoskeletal system as normal.

Private treatment records of the Medical West Community Health 
Plan reflects a July 1981 entry where the veteran presented with a 
backache.  The veteran reported recurrent lower back discomfort 
for "the last number of years, exactly unknown."  The veteran 
reported that he did not remember any injury, but he had to do a 
lot of heavy lifting of weapons while he was in the service.  He 
denied radiation of pain into his buttocks or down his legs, and 
there was no numbness or tingling in his feet.  The pain was 
described as being in the lower dorsal or  higher lumbar spine 
region.  The provider noted that a chest x-ray of "last year" was 
interpreted as revealing some slight dorsal scoliosis.  The 
provider entered an assessment of lower back discomfort, episodic, 
muscular related.

In July 2001 the veteran received a VA fee basis examination.  The 
examiner observed the veteran to have difficulty walking, 
standing, or sitting on his own.  Physical examination of the 
thoracic and lumbar spine revealed painful motion with muscle 
spasm at both paraspinal muscles of the thoracic and lumbar spine.  
Straight leg raising test was positive at 30 degrees.  The veteran 
also exhibited limited range of motion.  The examiner rendered an 
impression of lumbar spine stenosis at L4-L5 with L4-L5 herniated 
disc, status post-laminectomy with discectomy and with residual 
pain and numbness; and, residual fibrosis secondary to laminectomy 
and discectomy at L4-L5.

The examiner opined that the veteran suffered an injury and trauma 
to his back while on active duty, as reflected in his medical 
records, and that injury has resulted over the years into a 
herniated disc at L4-L5 with lumbar stenosis.

The veteran's private provider, T.A.M., MD, in a January 2003 
letter, related that it is possible that the veteran's back injury 
initiated while he was in service, but it is impossible to state 
so with certainty.  Dr. M. apparently based his letter on the 
veteran's reported history, as he makes no reference to having 
reviewed any medical records.

The veteran testified at the October 2003 Travel Board that he 
hurt his back while loading M-16 rifles onto a truck.  He 
explained that the rifle cases were heavy, and they had to be 
lifted high to get them onto the truck.  He denied any injury to 
his back after his discharge from service.  Further, he related 
that he sought treatment after his discharge from service for his 
back, but because he was unable to articulate his symptoms very 
well, he did not receive effective treatment.  As a result, he 
became disillusioned with doctors and treated himself with over-
the-counter medications.  He did not remember any x-rays having 
been taken when he sought treatment in service.  Transcript, pp. 
5-8.

The veteran's representative, in the June 2003 statement of 
accredited representative, asserts that the RO essentially ignored 
the June 2001 medical opinion, although there was no medical 
opinion to the contrary.

Pertinent Law and regulations

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (2003).  

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection. Degmetich 
v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  38 C.F.R. 
§ 3.303(a) (2003).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) (2003).  

Further, certain chronic diseases may be presumed to be service 
connected if they manifest to a degree of 10 percent or more 
within one year of discharge from service.  Arthritis is one of 
the diseases listed as eligible for presumptive service 
connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.  

Analysis

After reviewing the record, the Board concludes that the competent 
and probative evidence of record supports a grant of service 
connection for a low back disability.  Service medical records 
show that the veteran was treated for back pain in service in May 
1976, March 1977, and April 1977.  In May 1976, the assessment was 
lower back strain.  In March 1977, the assessment was low back 
pain.  Another March 1977 entry in the service medical records, 
approximately one week later, reflects the veteran presented with 
complaints of recurring low back pain during the prior 7 months.  
The veteran reported that he first injured his back in 1975, when 
he lifted a heavy object, and he had experienced recurrent low 
back pain since November 1976.  The examiner entered an assessment 
of back pain of undetermined etiology.  The veteran returned to 
the clinic five days later in April 1977.  The examiner noted 
tenderness of the paraspinous muscle in the lower thoracic area.  
The service medical records document recurrent symptomatology.  
The veteran has also testified at the hearing before the Board in 
October 2003 that he has had back pain since an injury in service.  

Further, the Board notes that there is evidence that the veteran 
continued to have back pain after service separation in June 1977.  
The private treatment record of 1981, indicates that the veteran 
reported having back pain during the past several years.  The 
veteran noted that he did heavy lifting while in service.  

There is competent evidence that relates the veteran's current 
back disability to his period of service.  The July 2001 VA fee 
basis report of medical examination indicates that the examiner 
opined that the veteran's current low back disability is related 
to the back pathology the veteran manifested while he was in 
active service.

Therefore, as the competent medical evidence of record 
demonstrates that the low back disability is related to the 
veteran's period of service, the Board finds that the credible and 
probative evidence in this case supports the veteran's claim, and 
a grant of service connection for a low back disability is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, 
service connection for a low back disability is granted.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for low back disability, to 
include degenerative disc disease, lumbar spine, status post-
laminectomy, with loss of feeling in both legs, is granted.



	                        
____________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



